LATTIMORE, Justice.
The record contains two citations in error. The first was attempted to be served after ten days from its issuance. The other writ had no statement in it to show how many prior writs had been issued as re*894quired by article 2232, R. S., other than the indorsement on it by the issuing clerk that it was an “alias writ.” This, according to Webster’s dictionary, means “second writ.” It was in fact the second writ. We think this is sufficient, since the statute makes no specification as to the manner in which the writ shall indicate how many previous citations have been issued.
The motion to dismiss the appeal is overruled.